1

2

3                                    UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                     ***

6
      THE BANK OF NEW YORK MELLON fka
7     THE BANK OF NEW YORK, et al.,
8                          Plaintiffs,                   2:18-cv-00363-RFB-VCF
                                                         ORDER
9     vs.
      SFR INVESTMENTS POOL 1, LLC,
10
                           Defendant.
11

12
            Before the court is The Bank of New York Mellon’s Emergency Motion for a Protective Order to
13
     Limit Defendant 30(b)(6) Deposition Topics (ECF NO. 23).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a hearing on The Bank of New York Mellon’s Emergency Motion
16
     for a Protective Order to Limit Defendant 30(b)(6) Deposition Topics (ECF NO. 23) is scheduled for
17
     2:00 PM, November 15, 2018, in Courtroom 3D.
18
            DATED this 22nd day of October, 2018.
19
                                                               _________________________
20
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
